internal_revenue_service number release date index number ---------------------------------------- ------------------------------ ------------------------ -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-135700-08 date date legend distributing ------------------------------------------------------------------------- ------------------------------------------------------------------- -------------------------------- controlled ------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------- busine sec_1 busine sec_2 date date shareholder a shareholder b a state x dear --------------- --------------------------------- ---------------------------- ----------------------- ------------------------- ------------------------- -------------------------- ---------- ---------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of the proposed transaction described below the information provided in that letter and in later correspondence is summarized below plr-135700-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution described below satisfies the business_purpose requirement of sec_1_355-2 ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-7 facts distributing is currently an s_corporation formed in state x on date distributing has been treated as an s_corporation since date distributing has a single class of voting common_stock shareholder a and shareholder b are the only shareholders of distributing shareholder a and shareholder b each own a shares of distributing voting common_stock for at least the last five years distributing has operated busine sec_1 and busine sec_2 in state x financial information has been received indicating that busine sec_1 and busine sec_2 had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction distributing has proposed the following transactions collectively the proposed transaction i ii iii distributing will form controlled in state a controlled will use the accrual_method of accounting distributing will transfer busine sec_2 along with related liabilities to controlled in exchange for all of the controlled common_stock the contribution distributing will distribute pro_rata all of the controlled common_stock to shareholder and shareholder the distribution plr-135700-08 iv distributing and controlled each will continue to engage in busine sec_1 and busine sec_2 respectively distributing and controlled will share certain employees v controlled will make an s_corporation_election vi steps i - iii and v will all occur at the same time the following representations are made with respect to the distribution representations a no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c the years of financial information submitted on behalf of the business contributed to the controlled_corporation is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted d except for certain employees that distributing and controlled will share following the transaction the distributing and controlled_corporation will each continue the active_conduct of its business independently and with its separate employees e the distribution of the stock of the controlled_corporation is carried out for the following corporate business purposes i enhancement of the bonding and business opportunities for busine sec_1 ii removal of impediments to the financing opportunities of busine sec_2 iii efficient management and execution of the activities of both distributing and controlled and iv long term planning for the efficient management of the businesses of distributing and controlled over lower generational ownership the distribution of the stock of the controlled_corporation is motivated in whole or substantial part by one or more of these corporate business purposes plr-135700-08 f the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 g the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization h the liabilities assumed within the meaning of sec_357 by controlled in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred i the total fair_market_value of the assets transferred to controlled in the contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock and securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange j the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange k the aggregate fair_market_value of the assets transferred to controlled in the contribution will equal or exceed the aggregate adjusted_basis of these assets l the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction m no intercorporate debt will exist between the distributing_corporation and the controlled_corporation at the time of or subsequent to the distribution of the controlled_corporation stock n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution plr-135700-08 o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution p payments made in connection with all continuing transactions if any between the distributing and controlled_corporation will be for fair_market_value based on terms and conditions arrived at by the parties at arm’s length q no two parties to the transaction are investment companies as defined in sec_368 and iv r the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation s immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 t distributing is an s_corporation within the meaning of sec_1361 immediately following the proposed transaction controlled will elect to be an s_corporation pursuant to sec_1362 there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on information submitted and the representations set forth we rule as follows the transfer of the busine sec_2 assets by distributing to controlled in exchange for all the stock in controlled and the assumption by controlled of liabilities associated with the assets transferred followed by the distribution of all the controlled stock to shareholders a and b constitutes a reorganization within the meaning of sec_368 of the code distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets plr-135700-08 to controlled in exchange for controlled stock and the assumption by controlled of liabilities of distributing in the contribution sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of distributing’s assets subject_to liabilities in exchange for the common_stock of controlled sec_1032 the basis of each asset received by controlled from distributing will be equal to the basis of such asset in the hands of distributing immediately prior to its transfer sec_362 the holding_period for each asset received by controlled from distributing will include the period during which distributing held the asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the stock of controlled to shareholder a and shareholder b sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of shareholder a and shareholder b upon their receipt of controlled stock from distributing sec_355 the aggregate basis of controlled and distributing stock in the hands of shareholder a and shareholder b immediately after the distribution will be the same as the basis of the distributing stock in the hands of shareholder a and shareholder b immediately prior to the distribution allocated between distributing stock and controlled stock in proportion to the relative fair_market_value of each sec_358 and c sec_1_358-1 sec_1_358-2 the holding_period of controlled stock received by shareholder a and shareholder b will include the holding_period of the distributing stock with respect to which the distribution was made provided the distributing stock is a capital_asset on the date of distribution sec_1223 proper allocation of distributing’s earnings_and_profits will be made under sec_312 and sec_1_312-10 distributing’s accumulated_adjustments_account immediately before the transaction will be allocated among distributing and controlled in a manner similar to the manner in which distributing’s earnings_and_profits will be allocated under sec_312 see sec_1_312-10 and sec_1_1368-2 distributing’s momentary ownership of the stock of controlled as part of the reorganization under sec_368 will not cause controlled to have an plr-135700-08 ineligible shareholder for any portion of its first taxable_year under sec_1361 if controlled otherwise meets the requirements of a small_business_corporation under sec_1361 controlled will be eligible to elect to be a subchapter_s_corporation under sec_1362 for its first taxable_year controlled will be subject_to sec_1374 with respect to any asset transferred to controlled to the same extent distributing was subject_to sec_1374 with respect to such asset for purposes of sec_1374 the recognition_period for controlled will be reduced by the portion of distributing’s recognition_period that expired prior to the transfer of these assets to controlled sec_1374 and ann i r b caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the distribution satisfies the business_purpose requirement of sec_1_355-2 ii whether the distribution is being used principally as a device for the distribution of earnings_and_profits of distributing or controlled see sec_355 and sec_1_355-2 and iii whether the distribution is part of a plan or series of related transactions pursuant to which one ore more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 procedural statement this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling sincerely richard heinecke assistant to the branch chief branch office of associate chief_counsel corporate cc
